          Case 2:18-cv-01393-RDP Document 32 Filed 04/15/20 Page 1 of 5                                    FILED
                                                                                                  2020 Apr-15 PM 02:13
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 DUSTIN JENKINS,                                   }
                                                   }
         Plaintiff,                                }
                                                   }
 v.                                                }    Case No.: 2:18-cv-01393-RDP
                                                   }
 XPO LOGISTICS SUPPLY CHAIN INC,                   }
                                                   }
         Defendant.                                }


                                      MEMORANDUM OPINION

       On March 23, 2020, at Plaintiff’s request, the court held a Rule 16 pre-trial settlement

conference, where the court discussed, among other things, Defendant’s pending Motion for

Summary Judgment. (Doc. # 22); FED. R. CIV. P. 16(a)(5) (“In any action, the court may order the

attorneys and any unrepresented parties to appear for one or more pretrial conferences for such

purposes as[] . . . facilitating settlement.”). The Motion is fully briefed and ripe for review. (Docs.

# 22, 23, 27, 28).

       For the reasons stated at the settlement conference, Defendants Motion for Summary

Judgment (Doc. # 22) is due to be granted in part and denied in part. To the extent Plaintiff’s

Complaint (Doc. # 14) seeks to assert a claim for negligent/wanton hiring, training and supervision,

Defendant’s Motion (Doc. # 22) is due to be granted, and those claims are due to be dismissed.

But, Plaintiff’s negligence claim, as well as Defendant’s contributory negligence defense, present

genuine issues of material fact, and Defendant’s Motion (Doc. # 22) is due to be denied as to

Plaintiff’s negligence claim. For the reasons discussed below, Plaintiff’s wantonness claim is also

due to be dismissed.
          Case 2:18-cv-01393-RDP Document 32 Filed 04/15/20 Page 2 of 5



       As background, the court provides a brief factual summary of the events that form the basis

of Plaintiff’s Complaint. Plaintiff Dustin Jenkins (“Plaintiff” or “Jenkins”) is a certified

commercial truck driver, and a resident of Queen City, Texas. (Doc. # 14 at ¶ 1). Defendant

Jacobson Warehouse Company, Inc. (doing business as XPO Logistics Supply Chain) owns a

commercial loading facility in Shorewood, Illinois. (Id. at ¶ 3). Plaintiff was hired by Defendant

to haul cargo from the Defendant’s Shorewood, Illinois facility to the Dollar General Distribution

Center in Bessemer, Alabama. (Id. at ¶ 6).

       On June 26, 2018, Plaintiff arrived at Defendant’s Illinois facility to pick up a load of sixty

pallets of Hostess food products. (Id. at ¶¶ 5, 7). Upon arrival at the facility, Plaintiff parked his

truck and followed check-in procedures. (Id. at ¶ 9). After check-in was complete, Plaintiff’s trailer

was loaded by Defendant’s employees. Plaintiff did not assist the workers in loading the cargo.

(Id.). Once the cargo loading was complete, an XPO representative placed a seal on the trailer.

(Doc. # 23-1 at 24-25)

       Plaintiff testified that the drive from Defendant’s facility to the Dollar General Distribution

Center was over 700 miles and took between nine and ten hours of driving time. (Id. at 25). When

Plaintiff arrived at the Bessemer facility, he checked in and proceeded to his assigned loading

dock. (Doc. # 14 at ¶ 9). While in the process of setting up to back into the loading dock, Plaintiff

proceeded to open the trailer doors. (Id.). Plaintiff was unaware the pallets had shifted during the

trip, and when he opened the hatch he was struck with the shifted load. (Id.). Plaintiff was

transported to UAB by ambulance and was treated for a broken femur. (Doc. # 23 at 12).




                                                  2
           Case 2:18-cv-01393-RDP Document 32 Filed 04/15/20 Page 3 of 5



        Under Alabama law, to establish wanton conduct, a plaintiff must establish a high degree

of culpability.1 Craft v. Triumph Logistics, Inc., 107 F. Supp. 3d 1218, 1220 (M.D. Ala. 2015).

Wantonness has been defined by the Alabama Supreme Court “as the conscious doing of some act

or the omission of some duty, while knowing of the existing conditions and being conscious that,

from doing or omitting to do an act, injury will likely or probably result.” Alfa Mut. Ins. Co. v.

Roush, 723 So. 2d 1250, 1256 (Ala. 1998) (citing Bozeman v. Central Bank of the South, 646 So.

2d 601 (Ala. 1994)). “While negligent conduct is characterized by ‘inattention, thoughtlessness,

or heedlessness’ and ‘a lack of due care,’ Monroe v. Brown, 307 F. Supp. 2d 1268, 1271 (M.D.

Ala. 2004), wantonness is characterized by ‘a conscious act.’” Craft, 107 F. Supp. 3d at 1220

(quoting Ex parte Essary, 992 So.2d 5, 9 (Ala. 2007) (internal citations omitted)).

        Alabama courts will allow a jury to determine whether conduct was wanton if there is any

evidence that would allow that determination. Craft, 107 F. Supp. 3d at 1221 (citing Cash v.

Caldwell, 603 So.2d 1001, 1003 (Ala. 1992) (“Wantonness is a question of fact for the jury, unless

there is a total lack of evidence from which the jury could reasonably infer wantonness.”)). “This

determination of consciousness or recklessness underlying the question of wantonness may rely

on inferences drawn from the circumstances.” Craft, 107 F. Supp. 3d at 1221 (citing Klaber v.

Elliott, 533 So.2d 576, 579 (Ala. 1988). In federal court, of course, a plaintiff must put forth

substantial evidence in the Rule 56 record to avoid summary judgment. FED. R. CIV. P. 56.

        Here, the record does not contain any evidence (much less substantial evidence) that would

allow a jury to determine that Defendant or Defendant’s employees acted wantonly. As

Defendant’s argue “Plaintiff’s First Amended Complaint, alternatively alleges that both XPO and



1
  The Alabama Code defines wantonness as “[c]onduct which is carried on with a reckless or conscious disregard of
the rights or safety of others.” ALA. CODE § 6-11-20.


                                                       3
          Case 2:18-cv-01393-RDP Document 32 Filed 04/15/20 Page 4 of 5



its employees ‘wantonly loaded and secured [the subject] cargo[]’” but :

        A review of the record in the case at bar reveals that – other than the fact that the
        load was not strapped or barred after loading was complete (and that that the cargo
        fell on top of [Plaintiff] while he was opening the doors in preparation for unloading
        in Bessemer) – there is no evidence that the cargo in question was loaded
        negligently, much less with knowledge that the likely or probabl[e] result [would]
        be injury.
        * **
        [O]ther than the fact that straps and load locks were not used in this instance –
        because Plaintiff failed to supply XPO with the required straps and load locks –
        Plaintiff's claims are based solely on the fact that the load shifted during transport,
        and fell on top of the Plaintiff as he was preparing to unload. Notwithstanding the
        fact that this res ipsa based theory of simple negligence/liability is also
        fundamentally flawed, it is clearly insufficient to establish that XPO or its
        employees acted wantonly, or with a clear disregard for Plaintiff's safety.
(Doc. # 23 at 15-16) (internal citations and quotations omitted).
        In opposition, Plaintiff argues that there is substantial evidence creating a material question

of fact as to Defendant’s wantonness because the employees loading the truck “chose not to seek

out Plaintiff and ask for straps/locks.” (Doc. # 27 at 25). According to Plaintiff, this “choice” by

Defendant’s employees demonstrates wantonness. (Doc. # 27 at 25-26). But Plaintiff testified that

it was the carrier’s duty (i.e., his duty) to bring straps and/or load locks. (Doc. # 23-1 at 16).

        Despite Plaintiff’s arguments to the contrary, the record is clear. Plaintiff knew of his

obligation to provide the necessary straps/locks but failed to provide them. There may (or may

not) have been a sufficient explanation as to why he did not. Similarly, Plaintiff’s allegations that

Defendant and Defendant’s employees “chose” not to seek out Plaintiff and ask for straps/locks

may raise an issue of negligence (that is also for a jury to decide) but it is not sufficient to create a

genuine issue of material fact concerning wantonness. To support a claim of wantonness, the

substantial evidence provided by Plaintiff must support an inference that the defendant engaged in

conscious conduct, or in knowing disregard, that was likely to cause injury. Plaintiff has not

pointed to substantial evidence that would allow a jury to determine, consistent with Rule 56 and
                                                   4
         Case 2:18-cv-01393-RDP Document 32 Filed 04/15/20 Page 5 of 5



Alabama law, that Defendant and Defendant’s employees had the requisite level of consciousness

and awareness that not asking for the straps was likely to cause injury. Simply put, “[i]f mere

inattention, without something more that contributes to the accident, that is, without some

exacerbating circumstance, could constitute wantonness, then the concepts of negligence and

wantonness would collapse into one.” Craft, 107 F. Supp. 3d at 1221 (emphasis in original).

       Accordingly, Defendant’s Motion for Summary Judgment (Doc. # 22) on Plaintiff’s

wantonness claim is due to granted.

       DONE and ORDERED this April 15, 2020.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE




                                               5
